NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GREENLIANT SYSTEMS, INC.,
Plaintiff-Appellee, '
AND
SILICON STORAGE TECHNOLOGY, INC.,
Plat`ntiff-Appellee,
V.
XICOR LLC,
Defendant-Appellan.t. ‘
2011-1514
Appeal from the United States District Court for the
N0rthern District of Calif0rnia in case no. 11-CV-0631,
Judge EdWard M. Chen.
ON MOTION
ORDER
Xico1', LLC moves without opposition for a 10-day ex-
tension of time, until September 22, 2011, to file a re-
sponse to Si1icon Storage Techn01ogy, Inc.’s motion to
dismiss

GREENLIANT SYSTEMS V. XICOR
Upon consideration thereof
IT ls ORDERE1:) THAT:
The motion is granted
SEP 20 2011
Date
cc: Michae1G. Schwartz, Esq.
J 0 Da1e Carothers, Esq.
Jeffrey R. Bragalone, Esq.
s19
2
FoR THE CoUR'r
/s/ Jan Horba1__\[
J an H0rbaly
Clerk
men
va c UHTOF FOR
°?H€ssnsnAi’°